DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US Publication No. 2017/0207133).
Regarding claim 17, Chang discloses a semiconductor device, comprising: a semiconductor substrate; a first gate structure Fig 8, 108B over the semiconductor substrate, wherein the first gate structure comprises first gate spacers ¶0016, a first gate dielectric Fig 8, 106, a first work function metal layer Fig 8, 110B over the first gate dielectric, and a first filling metal Fig 8, 120B over the first work function metal layer, and the first gate dielectric, the first work function metal layer, and the first filling metal are between and in contact with the first gate spacers ¶0016 Fig 1B; and a second gate structure Fig 8, 108A over the semiconductor substrate, wherein the second gate structure comprises second gate spacers ¶0016, a second gate dielectric Fig 8, 106, a second work function metal layer Fig 8, 110A over the second gate dielectric, a third Fig 8, 116A /118A over the second work function metal layer, and a second filling metal Fig 8, 120A over the third work function metal layer, and the second gate dielectric, the second work function metal layer, the third work function metal layer, and the second filling metal are between and in contact with the second gate spacers ¶0016 Fig 1B.
Regarding claim 18, Chang discloses wherein a top surface of the first filling metal is substantially level with top surfaces of the first gate spacers, a top surface of the second filling metal is substantially level with top surfaces of the second gate spacers Fig 1A-1B, and a bottom surface of the first filling metal is lower than a bottom surface of the second filling metal Fig 8.
Regarding claim 19, Chang discloses wherein the first work function metal layer, the second work function metal layer, and the third work function metal layer have a linear shape in a cross-sectional view Fig 8.
Regarding claim 20, Chang discloses wherein the first gate dielectric, the first work function metal layer, and the first filling metal have substantially the same width Fig 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Publication No. 2013/0264652) in view of Tung et al (US Publication No. 2018/0005876).
Regarding  claim 1, Zhu discloses a semiconductor device, comprising: a semiconductor substrate Fig 8A, 40; a first gate structure Fig 8A comprising a pair of first gate spacers Fig 8A, 40, 150B and a plurality of first U-shaped layers Fig 8A, 300/310 stacked one another between the pair of first gate spacers in a cross- sectional view Fig 8A; a first metal layer Fig 8A, 320 over the plurality of first U-shaped layers and having a different shape than the plurality of first U-shaped layers in the cross-sectional view Fig 8A; a first protective layer Fig 8A, 350 over the first metal layer and between the pair of first gate spacers Fig 8A; and a first contact plug extending through the first protective layer ¶0033-0035. Zhu discloses all the limitations but silent on the arrangement of the contact plug relative to the gate structure.
 Whereas Tung discloses a semiconductor device, comprising: a semiconductor substrate Fig 6A, 54; a first gate structure Fig 6A, 60; a first metal layer Fig 6A, 63  ¶0024; a first protective layer Fig 6A, 66 over the first metal layer Fig 6A, 63; and a first contact plug Fig 8A, 74 extending through the first protective layer and the first metal layer, and in contact with the first gate structure Fig 8A. Zhu and Tung are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the 
Regarding claim 6, Zhu discloses wherein the first protective layer is separated from the first metal layer Fig 9A.
Regarding claim 7, Tung discloses wherein the first metal layer has a linear shape in the cross-sectional view Fig 8A.

Allowable Subject Matter
Claims 9-16 are allowed over the prior art of record.
Claims 2-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first metal layer over the first gate structure, wherein the first metal layer is in contact with the first gate dielectric, and a top surface of the first metal layer is substantially level with a top surface of the first gate dielectric; and a second metal layer over the second gate structure, wherein the second metal layer is separated from the second gate dielectric, and the second metal layer is in contact with the second work function metal layer, and a top surface of the second metal layer is substantially level with a top surface of the second work function metal layer”, as recited in independent claim 9.
Claims 10-16 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811